UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7440


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSAND FARMER, a/k/a Johan Farmer,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:10-cr-00271-FL-3; 5:12-cv-00725-FL)


Submitted:   January 27, 2016             Decided:   February 25, 2016


Before KING, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josand Farmer, Appellant Pro Se. Jennifer E. Wells, Seth Morgan
Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Josand Farmer appeals the district court’s order dismissing

his Fed. R. Civ. P. 60(b) motion 1 and denying his motions to take

judicial notice of adjudicative facts.

     We have reviewed the record and conclude that Farmer’s Rule

60(b)    motion    was   not    a    true    Rule    60(b)     motion,    but    was    in

substance   a     successive        § 2255   motion.         See   United   States      v.

McRae,    793 F.3d 392,       399–400        (4th     Cir.   2015);   see    also

Gonzalez v. Crosby, 545 U.S. 524, 531–33 (2005) (explaining how

to differentiate a true Rule 60(b) motion from an unauthorized

successive habeas motion).             Farmer is therefore not required to

obtain a certificate of appealability to appeal the district

court’s dismissal.        See McRae, 793 F.3d at 400.                  In the absence

of   prefiling      authorization           from     this     court,    however,       the

district court lacked jurisdiction to hear Farmer’s successive

§ 2255    motion.        See    28     U.S.C.      § 2244(b)(3)        (2012);    United

States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003).




     1 Farmer filed a self-styled motion to dismiss indictment
and void judgment for lack of subject matter jurisdiction
pursuant to Fed. R. Crim. P. 12(b) and Fed. R. Civ. P. 60(b)(4),
(6) that the district court construed as a Rule 60(b) motion and
denied as without merit and as a successive 28 U.S.C. § 2255
(2012) motion.    We treat the district court’s denial of this
motion as a dismissal because that court could not properly rule
on the merits of Farmer’s successive claims.



                                             2
     Additionally,       we   construe        Farmer’s     notice    of    appeal   and

informal brief as an application to file a second or successive

§ 2255 motion.       Winestock, 340 F.3d at 208.              In order to obtain

authorization to file a successive § 2255 motion, a prisoner

must assert claims based on either:

     (1) newly discovered evidence that, if proven and
     viewed in light of the evidence as a whole, would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).          Farmer’s claims do not satisfy either of

these    criteria.       Therefore,     we     deny   authorization        to   file   a

successive § 2255 motion.

     With respect to the district court’s denial of Farmer’s

motions to take judicial notice of adjudicative facts, we have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm   for    the      reasons    stated       by   the      district    court.

United States       v.    Farmer,       No.     5:10-cr-00271-FL-3           (E.D.N.C.

Aug. 31, 2015). 2

     We thus affirm the district court’s order.                           We dispense

with oral argument because the facts and legal contentions are

     2  We also reject as without merit Farmer’s appellate
challenge to the district court’s failure to recuse itself.
See United States v. Cherry, 330 F.3d 658, 665 (4th Cir. 2003).



                                          3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                     4